
	

114 HR 1855 IH: Small Business Tax Equity Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1855
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Blumenauer (for himself, Mr. Rohrabacher, Mr. Smith of Washington, Mr. Hanna, Mr. Polis, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow deductions and credits relating to expenditures
			 in connection with marijuana sales conducted in compliance with State law.
	
	
 1.Short titleThis Act may be cited as the Small Business Tax Equity Act of 2015. 2.Allowance of deductions and credits relating to expenditures in connection with marijuana sales conducted in compliance with State law (a)In generalSection 280E of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , unless such trade or business consists of marijuana sales conducted in compliance with State law.
 (b)Effective dateThe amendment made by this section shall apply with respect to taxable years ending after the date of the enactment of this Act.
			
